UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 07-5016



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


SEAN AARON MIMS, a/k/a Sean Aaron Mimms,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cr-00150-REP)


Submitted:     August 14, 2008                 Decided:   August 19, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig W. Sampson, Sr., BARNES & DIEHL, PC, Chesterfield, Virginia,
for Appellant. Samuel Eugene Fishel, IV, Special Assistant United
States Attorney, Elizabeth Wu, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sean Aaron Mims pled guilty to two counts of possession

of child pornography, 18 U.S.C.A. § 2252A(a)(5)(B) (West 2000

& Supp. 2008), and was sentenced to the statutory maximum term of

120 months on each count, with the sentences partially concurrent

and partially consecutive, for a total sentence of 168 months

imprisonment.      Under the terms of his plea agreement, Mims waived

his right to appeal any sentence within the statutory maximum “on

the grounds set forth in Title 18, United States Code, Section 3742

or on any ground whatsoever.”               Mims now seeks to contest the

calculation of his advisory guideline range, challenging a five-

level   enhancement      under   U.S.       Sentencing    Guidelines   Manual

§ 2G2.2(b)(5) (2006), on the ground that the conduct underlying the

enhancement was a separate crime.             The government has moved to

dismiss the appeal based on the waiver of appeal rights.

              Mims concedes that he waived his right to appeal and that

the waiver was knowing and voluntary.           See United States v. Brown,

232 F.3d 399, 402-06 (4th Cir. 2000).           He contends that the issue

he seeks to raise is not within the scope of the waiver.                    We

disagree.

              We therefore grant the government’s motion to dismiss and

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the




                                        2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.


                                                                  DISMISSED




                                    3